Citation Nr: 1508570	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection or a right ankle disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served from June 1956 to January 1960.  He also had additional service in the Air Force Reserves and Air National Guard.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.

In an August 2009 decision, the Board denied the claims for service connection for right wrist, right knee, and right ankle disabilities and remanded the claims for service connection for bilateral hearing loss disability and tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims had been denied.  In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with its memorandum decision. 

In August 2011, the Board remanded all of the Veteran's claims for additional development.  In a February 2013 decision, the Board denied the Veteran's claims for service connection for right wrist, right knee, right ankle, bilateral hearing loss disability, and tinnitus.  Subsequently, the Veteran appealed the decision to the Court.  In September 2013, the Court granted a Joint Motion for Remand (Joint Motion) vacating the February 2013 Board decision and remanded the matters to the Board for development consistent with the parties' Joint Motion.

In April 2014, the Board remanded all of the Veteran's claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however for reasons explained below the AOJ and the July 2014 VA examiner did not comply with the Board's April 2014 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the April 2014 remand, the Board instructed the AOJ to directly contact the Royal Air Force to inquire whether the Veteran's inpatient hospitalization records from Bentwaters Air Base from August 27, 1959 through the end of that year are archived in the United Kingdom.  It appears that the AOJ did not request these documents directly from the Royal Air Force.

Additionally, in the April 2014 remand, the Board instructed that a VA examiner provide a clarifying opinion to address the etiology of the bilateral hearing loss and tinnitus claims.  The examiner was asked to review the converted December 1959 audiogram and provide an opinion as to whether it is at least as likely as not that bilateral hearing loss or tinnitus is related to the Veteran's in-service noise exposure.  In providing the requested opinion the examiner was asked to specifically consider the threshold shift at 4000 Hertz in the right ear on separation and the Veteran's assertion of continuity of hearing loss and tinnitus symptoms since his separation, including his statement in January 2013.  

The Board noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The April 2014 remand specifically noted that the Veteran had abnormal hearing at 4000 Hertz, as converted to ISO units, at the December 1959 service separation examination.  It was noted that based upon appropriately converted audiometric results the Veteran's right ear puretone threshold at separation was 25 decibels at 4000 hertz.  

The July 2014 VA examiner incorrectly found that the Veteran's hearing was normal at separation.  The examiner ignored the Board's April 2014 remand instructions to acknowledge and consider the holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The examiner also failed to discuss the Veteran's January 2013 statement regarding continuity of hearing loss and tinnitus symptoms since his separation.  Thus an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of the Veteran's inpatient hospitalization records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of the year.

2.  If the inpatient hospitalization records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  Return the claims file to the July 2014 VA examiner or suitable substitute, in order to obtain another addendum opinion.

The VA examiner should review the claims file, to include this and previous remands.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran's current bilateral hearing loss disability is causally related to active service, including acoustic trauma in service and the Veteran's abnormal right ear hearing test results in service on separation examination in December 1959 as converted to ISO units at the 4000 Hertz level.  The VA examiner is instructed to assume, for the purposes of this medical opinion request, that the puretone threshold at 4000 Hertz, as converted to ISO units, at the December 1959 separation examination was 25 decibels, which reflects abnormal hearing.  If no entrance examination is obtained, the examiner should also assume that the Veteran's hearing was within normal limits when he entered service.   

In providing the opinion the examiner must address the Veteran's assertions of continuity of hearing loss and tinnitus symptoms since his separation from service.  Specifically, the examiner must acknowledge and consider the Veteran's statement provided on January 15, 2013.  (VA FORM 21-4138).

The VA examiner should provide a complete rationale for any opinion given. 

If the VA examiner determines that he or she cannot render an opinion without another VA examination; the Veteran should be afforded a VA examination to determine the extent and etiology of his current bilateral hearing loss disability and tinnitus.  All necessary tests should be performed.

4.  The RO/AMC must ensure that the requested action has been accomplished in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC MUST take appropriate corrective action.  Stegall, 11 Vet. App. 268 (1998).

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




